NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10335

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cr-00169-JCM-NJK-2
 v.

ALEJANDRO ALEX INCERA, AKA                      MEMORANDUM*
Alexander Jiminez-Incera,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Alejandro Alex Incera appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Incera contends that the district court should have granted his motion


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because his history of Guillain-Barre syndrome (“GBS”), in combination with his

other medical conditions and his mother’s recent cancer diagnosis, constitute an

extraordinary and compelling reason for compassionate release. The district court

did not abuse its discretion in finding otherwise. See United States v. Aruda, 993

F.3d 797, 799 (9th Cir. 2021). As the court explained, Incera’s history of GBS did

not justify his refusal to be vaccinated because the Centers for Disease Control and

Prevention recommends vaccination for those who have had GBS. Moreover, the

record does not support Incera’s assertion that he has other medical issues, such as

asthma. Finally, the district court did not abuse its discretion in concluding that the

developments with Incera’s mother did not constitute an extraordinary and

compelling reason to grant relief.

      AFFIRMED.




                                          2                                    21-10335